Citation Nr: 1535366	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-00 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to November 1970.
This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In June 2014, the Veteran was notified of the time and place of a Board hearing he had requested in connection with his appeal.  See 38 C.F.R. § 20.704(b) (2015).  He failed to report for the hearing, however, and no request for postponement was ever received.  Accordingly, the Board will process his appeal as though the request for hearing had been withdrawn.  38 C.F.R. § 20.704(d).

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

When this case was before the Board in February 2015, it was remanded for further development.  It is now before the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2012 statement, the Veteran reported that VA did not obtain or review his service personnel records or make any attempt to verify the circumstances of his service.  The Veteran's personnel records may be relevant to his claim for an acquired psychiatric disorder and an attempt should be made to obtain them and associate them with the claims file.

In his February 2011 claim, the Veteran reported that he received treatment from a VA clinic in Kanawha City for anxiety in January 1990.  This treatment record is not associated with the claims file.  VA has a duty to obtain all pertinent VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  An attempt should be made to obtain this record.

After the above evidence has been obtained, the Board finds that an addendum opinion should be obtained from the psychologist who provided the March 2015 opinion.  In the March 2015 opinion, the examiner found that there was no clear nexus among symptoms and any incident of military service.  Despite this, in a March 2013 statement, the Veteran explained that his brother died in a motorcycle accident while he was in Vietnam.  He flew home to be with his brother the last few days of his life.  The Veteran's mother begged him not to go back to Vietnam.  When the Veteran returned to Vietnam after the incident, he said that he constantly worried about his mother because he felt like he deserted her when she needed him most.  An addendum opinion is needed to address this contention.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's personnel records and associate them with the claims file.

2. Ask the Veteran to provide information about the places he received treatment for any psychiatric disorder since his discharge in 1970.  Authorization and consent should be obtained from the Veteran so that VA can obtain these records.

3. Obtain all VA treatment records for the Veteran beginning in January 1990, to include the January 1990 treatment record from the VA clinic in Kanawha City, West Virginia.

4. After the above development has been completed, return the claims file to the provider who conducted the December 2012 examination and who provided the March 2015 opinion, if available, for an addendum addressing the Veteran's claimed psychiatric disability.  The examiner should be requested to review the file, the examination report and opinion.  Upon completion of that review, the examiner should provide the following opinion:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently present psychiatric disability was caused by or began during his military service.  In rendering this opinion, the examiner should focus not just on the Veteran's stressors but must discuss whether the Veteran's psychiatric disorder is otherwise related to his time in service generally, or to any incident therein.   

The examiner's attention is directed to the Veteran's March 2013 statement wherein he explained that his brother died in a motorcycle accident while he was in Vietnam.  He reported that he flew home to be with his brother the last few days of his life.  The Veteran's mother begged him not to go back to Vietnam.  When the Veteran returned to Vietnam after the incident, he said that he constantly worried about his mother because he felt like he deserted her when she needed him most.  He reported that his problem with his nerves and sleeping problems are the result of his military service.  

The examiner's attention is also directed to the July 2015 informal hearing presentation noting that the Veteran contended that his currently diagnosed anxiety existed since active service and is a result of events he experienced in combat.  The Veteran also explained that although he has suffered from anxiety since service, he only began to seek treatment after a friend had recommended it many years later.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.  If the examiner who also conducted the December 2012 examination and who also provided the March 2015 opinion is not available, another competent professional may provide the opinion after reviewing the December 2012 examination report, March 2015 opinion and the claims file.  

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6. Upon completion of the above, review the reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

7. Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




